Exhibit 10.4

RESTRICTED STOCK AWARD

Mattersight Corporation, a Delaware corporation (the “Company”), hereby grants
to the individual whose name appears below (the “Participant”), pursuant to the
provisions of the Mattersight Corporation 1999 Stock Incentive Plan (the
“Plan”), a Restricted Stock Award (this “Award”) of shares of its Common Stock,
$0.01 par value per share (the “Restricted Shares”), as set forth below but only
upon and subject to the terms and conditions set forth herein, in the Plan, and
in Annex I hereto.

All terms and conditions set forth in Annex I and the Plan are deemed to be
incorporated herein in their entirety. All capitalized terms used in this Award
and not otherwise defined herein have the respective meanings assigned to them
in Annex I or the Plan.

Participant’s Name:

Number of Restricted Shares Subject to Award:

Date of Award Grant (“Award Date”):

Vesting Provisions:

The Participant’s Restricted Shares will become vested as follows:
[_________________________].

General:

This Award is subject to the provisions of the Plan, and will be interpreted in
accordance therewith.  In the event of a discrepancy between this Award, or any
other material describing this Award or the Restricted Shares awarded hereunder,
and the actual terms of the Plan, the Plan will govern in all respects.  A copy
of the Plan is available upon request by contacting the General Counsel and
Corporate Secretary at the Company’s Chicago, Illinois office.

IN WITNESS WHEREOF, this Award has been executed as of the Award Date set forth
above.

 

Mattersight Corporation

 

 

 

By:

 

[g2016031121075318511704.jpg]

 

 

Kelly D. Conway

Its:

 

President and Chief Executive Officer

 

 

 

 

Page 1

Restricted Stock Award

 

--------------------------------------------------------------------------------

 

Annex I

to

Restricted Stock Award

1. Meaning of Certain Terms.  As used herein, the following terms have the
meanings set forth below. “Board” means the Company’s Board of Directors. “Code”
means the Internal Revenue Code of 1986, as amended. References to this “Award”,
the “Restricted Shares”, and “herein” are deemed to include the Restricted Stock
Award and this Annex I to the Restricted Stock Award taken as a whole. This
Annex I and the Restricted Stock Award are deemed to be one and the same
instrument. The term “employment” shall have the meanings set forth in
Section 1.2 of the Plan. Other capitalized terms used herein without definition
shall have the respective meanings set forth in the Restricted Stock Award or
the Plan, as appropriate.

2. Stock Certificates.  Stock certificates will not be issued for the Restricted
Shares.  Rather, the Company will cause its transfer agent to maintain a book
entry for the Restricted Shares in the Participant’s name. The Restricted Shares
will be maintained in a book entry until they are either forfeited or vested.   
The Participant’s right to receive this Award hereunder is contingent upon the
Participant’s execution and delivery to the Company of all stock powers or other
instruments of assignment (including a power of attorney), each endorsed in
blank with a guarantee of signature if deemed necessary or appropriate by the
Company, which would permit transfer to the Company of all or a portion of the
Restricted Shares in the event such Restricted Shares are forfeited in whole or
in part. The Company, or its transfer agent, will release the Restricted Shares,
as and when provided by Section 4 hereof.

3. Rights as Stockholder.  On and after the Award Date, and except to the extent
provided in Section 8 hereof, the Participant will be entitled to all of the
rights of a stockholder with respect to the Restricted Shares, including the
right to vote the Restricted Shares, the right to receive dividends and other
distributions payable with respect to the Restricted Shares, and the right to
participate in any capital adjustment applicable to all holders of Common Stock;
provided, however, that a distribution with respect to shares of Common Stock,
other than a regular cash dividend, will be deposited with the Company and will
be subject to the same restrictions as the Restricted Shares. If the Participant
forfeits any rights he or she may have under this Award, the Participant shall,
on the day following the event of forfeiture, no longer have any rights as a
stockholder with respect to the forfeited portion of the Restricted Shares or
any interest therein (or with respect to any Restricted Shares not then vested),
and the Participant shall no longer be entitled to receive dividends on such
stock or vote the Restricted Shares as of any record date occurring thereafter.

4. Terms and Conditions of Distribution.  The Company, or its transfer agent,
will transfer the vested portion of the Restricted Shares to a brokerage account
established by the Company on behalf of the Participant as soon as practicable
after the Restricted Shares become vested. If the Participant dies before the
Company has distributed any portion of vested Restricted Shares, the Company
will transfer that portion of the vested Restricted Shares to a brokerage
account established by the Company on behalf of the beneficiary designated by
the Participant on a form provided by the Company for this purpose. If the
Participant failed to designate a beneficiary, the Company will distribute
certificates for the Restricted Shares in accordance with the Participant’s will
or, if the Participant did not have a will, the Restricted Shares will be
distributed in accordance with the laws of descent and distribution. The Company
will distribute certificates for any undistributed portion of vested Restricted
Shares no later than six months after the Participant’s death.

The Committee (as defined in Section 7 hereof) may require the Participant, or
the alternate recipient identified in the preceding paragraph, will be required
to satisfy any potential federal, state, local or other tax withholding
liability. Such liability must be satisfied at the time the Restricted Shares
become “substantially vested” (as defined in the regulations issued under
Section 83 of the Code). In order to satisfy the withholding, the Company shall
withhold whole shares of Common Stock which would otherwise be delivered having
an aggregate Fair Market Value, determined as of the Tax Date in an amount
necessary to satisfy the amount of applicable taxes required to be withheld;
provided, however, that in the event the Participant is subject to Section 16 of
the Exchange Act, the Committee may require that the method of satisfying such
an obligation be in compliance with Section 16 and the rules and regulations
thereunder.

The Company will not make any distribution under this Section 4 before the first
date any portion of the Restricted Shares may be distributed to the Participant
without penalty or forfeiture under federal or state laws or regulations
governing short swing trading of securities. In determining whether a
distribution would result in such a penalty or forfeiture, the Company and the
Committee may rely upon information reasonably available to them or upon
representations of the Participant’s legal or personal representative.

 

Page 2

Restricted Stock Award

 

--------------------------------------------------------------------------------

 

5. No Right to Continue Employment or Service.  Nothing in the Plan or this
Award will be construed as creating any right in the Participant to continued
employment or service with the Company, or as altering or amending the existing
terms and conditions of the Participant’s employment or service.

6. Nontransferability.  No interest of the Participant or any designated
beneficiary in or under this Award will be assignable or transferable by
voluntary or involuntary act or by operation of law, other than as set forth in
Section 4 hereof. Distribution of Restricted Shares will be made only to the
Participant; or, if the Committee has been provided with evidence acceptable to
it that the Participant is legally incompetent, the Participant’s personal
representative; or, if the Participant is deceased, to the designated
beneficiary or other appropriate recipient in accordance with Section 4 hereof.
The Committee may require personal receipts or endorsements of a Participant’s
personal representative, designated beneficiary, or designated alternate
recipient. Any effort to otherwise assign or transfer the rights under this
Award will be wholly ineffective, and will be grounds for termination by the
Committee of all rights of the Participant and his or her beneficiary in and
under this Award.

7. Administration.  The Compensation Committee of the Board of Directors of the
Company (the “Committee”) has the authority to manage and supervise the
administration of the Plan. The Participant’s rights under this Award are
expressly subject to the terms and conditions of the Plan, including any
required continued shareholder approval of the Plan, and to any guidelines the
Committee adopts from time to time that are not inconsistent with the Plan.

8. Interpretation; Governing Law.  Any interpretation by the Committee of the
terms and conditions of the Plan, this Award, or any guidelines adopted as
described in Section 7 hereof will be final. This Award and all determinations
made and actions taken pursuant hereto, to the extent not otherwise governed by
the Code or the laws of the United States, will be governed by the laws of the
State of Delaware and construed in accordance therewith without giving effect to
the principles of conflicts of law, to the extent such principles would result
in the application of another state’s laws.

9. Binding Effect.  This Award will be binding upon and will inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors, and assigns.

10. Amendment and Waiver.  The provisions of this Award may be amended or waived
only with the prior written consent of the Company and the Participant, and no
course of conduct or failure or delay in enforcing the provisions of this Award
will affect the validity, binding effect or enforceability of this Award.

 

Page 3

Restricted Stock Award

 